Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An identification device comprising: a memory; and a processor coupled to the memory and programmed to execute a process comprising:
specifying a boundary dividing a row of an IP address, which is included in an IP address block and sorted by a predetermined order, into a plurality of parts based on predetermined information about the IP address; and
identifying the IP address included in the part as a dynamic IP address when the part divided by the boundary satisfies a predetermined condition, wherein
the specifying specifies the boundary based on a similarity of a predetermined character string included in the predetermined information.

Independent Claim 7:
7.	An identification method executed by a computer, the identification method including:
specifying a boundary dividing a row of an IP address, which is included in an IP address block and sorted by a predetermined order, into a plurality of parts based on predetermined information about the IP address; and
identifying the IP address included in the part as a dynamic IP address when the part divided by the boundary satisfies a predetermined condition, wherein
the specifying specifies the boundary based on a similarity of a predetermined character string included in the predetermined information.

Independent Claim 9:
9.	A non-transitory computer-readable recording medium having stored a program for identification that causes a computer to execute a process comprising:
specifying a boundary dividing a row of an IP address, which is included in an IP address block and sorted by a predetermined order, into a plurality of parts based on predetermined information about the IP address; and
identifying the IP address included in the part as a dynamic IP address when the part divided by the boundary satisfies a predetermined condition, wherein
the specifying specifies the boundary based on a similarity of a predetermined character string included in the predetermined information.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/